*16OPINION.
James:
The taxpayer constructed and leased a building to another corporation for the purpose of manufacture by that corpora* tion of articles contributing to the prosecution of the war. It received an agreed rental for the use of its facilities, has continued to receive that rental up to the present time, and, since the period of readjustment subsequent to the war, the building and facilities have been in constant use by the lessee.
The taxpayer is certainly in no better situation than was the taxpayer in the Appeal of Moore Investment Co., 2 B. T. A. 579. Little can be added to the reasoning set forth therein, and the determination of the Commissioner in this appeal must be approved upon the authority of that decision.